


Exhibit 10.59


RADIOSHACK CORPORATION 2009 INCENTIVE STOCK PLAN
RESTRICTED STOCK AGREEMENT


 
THIS AGREEMENT (this “Agreement”) is effective as of the ____ day of
____________, 20___ (the “Grant Date”), between RadioShack Corporation, a
Delaware corporation (the “Company”), and the person (the “Grantee”) named in
the Notice of Grant of Award and Award Agreement (the “Notice”) attached hereto,
the provisions of which are incorporated herein by reference.  Capitalized terms
used in this Agreement but not defined herein shall have the meanings assigned
to them in the RadioShack Corporation 2009 Incentive Stock Plan (the “Plan”).
 
WHEREAS, on February 19, 2009, the Board of Directors of the Company approved
the Plan to provide an additional incentive to certain officers, key employees,
directors, consultants and other advisors of the Company and its Subsidiaries,
and then directed that the Plan be submitted to the stockholders of the Company
for approval;
 
WHEREAS, on May 21, 2009 the stockholders of the Company approved the adoption
of the Plan; and
 
WHEREAS, the Committee responsible for administration of the Plan has determined
that it is in the best interests of the Company and its stockholders to grant a
restricted stock award to the Grantee as provided herein;
 
NOW, THEREFORE, the Company and the Grantee agree as follows:
 
   1.           Grant of Restricted Stock.
 
1.1 The Company hereby grants to the Grantee a Restricted Stock Award with
respect to the number of Shares set forth in the Notice, subject to, and in
accordance with, the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.
 
1.2 This Agreement shall be construed in accordance and consistent with, and
subject to the provisions of, the Plan, the provisions of which are incorporated
herein by reference.  In the event of a conflict between this Agreement and the
Plan, the Plan shall control.
 
1.3 The Grantee's rights with respect to the Restricted Stock Award shall remain
subject to forfeiture at all times prior to the date(s) on which the
restrictions shall have lapsed or are removed pursuant to Section 3.2 or 4.
 
   2.           Rights of Grantee.
 
Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the date hereof, to exercise all rights of a
stockholder with respect to the Shares granted to the Grantee pursuant to the
Restricted Stock Award (the “Restricted Shares”) (whether or not vested), other
than any Restricted Shares which have been forfeited pursuant to Section 3.3,
including the right to vote

 
1

--------------------------------------------------------------------------------

 

the Restricted Shares and the right to receive dividends thereon as provided in
Section 6.  Notwithstanding the foregoing, the Grantee shall not be entitled,
with respect to the Restricted Shares in respect of which the Resale Restriction
has not previously lapsed or been removed pursuant to Section 3.2 or 4, to
exercise any rights the exercise of which would result in forfeiture of such
Restricted Shares pursuant to Section 3.3(b).


   3.           Resale Restriction, Lapse of Restrictions and Forfeiture.
 
3.1 The Grantee may not transfer, sell, pledge, hypothecate or assign any of
Grantee’s rights with respect to the Restricted Shares until the Restricted
Shares have vested in accordance with Section 3.2 (the “Resale Restriction”) or
until the Resale Restriction has been removed in accordance with Section 4.
 
3.2 The Resale Restriction shall lapse on the dates and in relation to the
amounts of Restricted Shares, as set forth in the Notice.  In the event of a
Change in Control, the Grantee’s death or Disability, the Grantee’s Retirement,
or otherwise pursuant to Section 4, the Resale Restriction shall immediately
lapse with respect to the Restricted Shares.  In the event of the Grantee’s
death, the Grantee’s personal representative shall be substituted for the
Grantee each time the Grantee is referred to herein.
 
3.3 Upon the occurrence of either (a) the termination of the Grantee's
employment with the Company or a Subsidiary for any reason (other than a
termination upon a Change in Control or the Grantee’s death, Disability or
Retirement) prior to the latest vesting date set forth in the Notice, or (b) an
attempt by the Grantee to transfer, sell, pledge, hypothecate, or assign the
Grantee’s rights with respect to the Restricted Shares remaining forfeitable at
the time of such attempted transfer, sale, pledge, hypothecation or assignment,
the Restricted Shares in respect of which the Resale Restriction has not
previously lapsed or been removed pursuant to Section 3.2 or 4 shall be
forfeited.  The Grantee’s ownership and all rights with respect to any forfeited
Restricted Shares shall automatically revert and be transferred to, and
reacquired by, the Company, and the Grantee shall thereafter have no further
rights or interests in such Restricted Shares.
 
3.4 For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Cause” shall mean the commission of an act of fraud or intentional
misrepresentation or an act of embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Subsidiary.
 
“Disability” shall mean the suffering from a physical or mental condition which,
in the opinion of the Committee based upon appropriate medical advice and
examination and in accordance with rules applied uniformly to all employees of
the Company and the Subsidiaries, totally and permanently prevents the Grantee
from performing the customary duties of his or her regular job with the Company
or the applicable Subsidiary.
 
“Retirement” shall mean the Grantee’s voluntary or involuntary termination of
employment with the Company or a Subsidiary for any reason, other than for
Cause, on or after the date the Grantee attains age 55.
 

 
2

--------------------------------------------------------------------------------

 



 
   4.           Removal of Restrictions.
 
4.1 In the event of a Change in Control or the Grantee's death, Disability or
Retirement, the Resale Restriction upon the Restricted Shares shall lapse
immediately, and all such Restricted Shares shall become vested in the Grantee.
 
4.2 The Resale Restriction may be removed from any of the Restricted Shares
whenever the Committee determines, in its sole discretion, that it is in the
best interests of the Company to remove the restrictions on all or part of the
Restricted Shares immediately or at specified times.  Any such action by the
Committee shall be effective only when set forth in a written instrument
delivered to the Grantee.  In no event shall any action by the Committee under
this Section 4.2 extend the time for lapse of the Resale Restriction.
 
   5.           Escrow Arrangement and Delivery of Shares.
 
5.1 An entry for the Grantee representing uncertificated Restricted Shares
issued in Grantee’s name shall be made by the Company’s stock transfer agent in
the Company’s direct registration system for stock issuance and transfer.  Such
uncertificated Restricted Shares shall be held by the Company for the Grantee's
account in escrow.  The Restricted Shares shall remain in escrow until the
Resale Restriction thereon has lapsed or has been removed, or such Restricted
Shares have been forfeited, in each case as provided in this Agreement and the
Plan.
 
5.2 As soon as practicable following the lapse or removal of the Resale
Restriction with respect to any Shares, the Company’s stock transfer agent shall
indicate in the Company’s direct registration system that the Resale Restriction
on such Shares has lapsed or has been removed.
 
5.3 Each book entry position representing Restricted Shares held for the
Grantee's account in escrow shall be subject to the following restrictions: The
uncertificated shares of stock so held are subject to the terms and conditions
(including forfeiture and restrictions on transfer) contained in the Plan and
this Agreement.  Release from such terms and conditions shall occur only in
accordance with the provisions of the Plan and this Agreement.
 
   6.           Dividends.
 
Delivery to the Grantee of any dividends payable on the Restricted Shares shall
be deferred until the earlier of (a) the Resale Restriction on the Shares has
lapsed or has been removed pursuant to Section 3.2 or 4, or (b) the Grantee
reaches age 55 (the “Deferred Dividend Payment Event”); provided that after the
Deferred Dividend Payment Event, payment of dividends to the Grantee on the
Restricted Shares shall no longer be deferred.  At the time of the Deferred
Dividend Payment Event, the Company shall pay from its general assets an amount
in cash equal to the amount, if any, of accumulated dividends on the Restricted
Shares, without interest, to the Grantee.  The payment shall be made as soon as
practicable but no later than 2 ½ months after the calendar year in which the
Deferred Dividend Payment Event occurred.  If the Restricted Shares are
forfeited as provided in Section 3.3, any right to a payment in the amount of
the accumulated dividends relating to the forfeited Restricted Shares shall also
be forfeited.
 

 
3

--------------------------------------------------------------------------------

 



 
   7.           No Right to Continued Employment.
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right or contract with respect to continued
employment by the Company or any Subsidiary, nor shall this Agreement or the
Plan interfere in any way with the right of the Grantee’s employer to terminate
the Grantee’s employment at any time.
 
   8.           Adjustments.
 
In the event of a Change in Capitalization, the Committee shall make appropriate
adjustments, if any, in the terms of this Agreement.  Any such adjustments shall
be made in accordance with the provisions of the Plan and shall be effective,
final, binding and conclusive for all purposes of the Plan and this Agreement.
 
   9.           Withholding of Taxes.
 
The Company shall be entitled to take any of the following actions in order to
satisfy tax withholding obligations arising on account of this Agreement: (i)
deduct from any amount accrued, payable or issuable under this Agreement,
including withholding Shares in connection with a taxable event of the Grantee,
the amount equal to the federal, state and local income taxes and other amounts
as may be required by law to be withheld with respect thereto, (ii) require the
Grantee to pay to the Company such withholding taxes, or (iii) deduct from any
other compensation payable to the Grantee the amount of any withholding
obligations with respect to amounts accrued or payable under this
Agreement.  The Committee shall determine in its discretion which of the above
actions shall be taken in order to satisfy tax withholding obligations arising
on account of this Agreement, including but not limited to withholding from
amounts not otherwise payable at such time or attributable to Shares not
otherwise issuable at such time.
 
   10.           Grantee Bound by the Plan.
 
The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.  The Grantee hereby acknowledges
receipt of the prospectus regarding the offering and sale of the Restricted
Shares pursuant to the Plan.
 
   11.           Severability.
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
   12.           Governing Law and Forum.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Texas without giving effect to the
conflicts of law principles thereof.  Any suit brought under this Agreement
shall only be brought in the appropriate state or federal court located in
Tarrant County, Texas.
 

 
4

--------------------------------------------------------------------------------

 



 
   13.           Successors in Interest.
 
This Agreement shall inure to the benefit of, and be binding upon, any successor
of the Company.  This Agreement shall inure to the benefit of the Grantee’s
personal representative.  All obligations imposed upon the Grantee and all
rights granted to the Company under this Agreement shall be effective, final,
binding and conclusive for all purposes upon the Grantee's heirs, executors,
administrators and personal representatives.
 
   14.           Resolution of Disputes.
 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be resolved by the Committee.  Any resolution made hereunder by the
Committee shall be effective, final, binding and conclusive on the Grantee and
the Company for all purposes.
 
   15.           Entire Agreement; Amendment.
 
This Agreement, together with the documents incorporated herein by reference,
represents the entire agreement between the parties with respect to the subject
matter hereof.  The Committee may terminate, amend or modify this Agreement,
provided that no such termination, amendment or modification may in any way
adversely affect  the Grantee’s rights under this Agreement without the
Grantee’s written approval.
 
   16.           Acceptance.
 
Unless the Grantee notifies the Company in writing within 30 days after the date
the Company mailed or delivered this Agreement to the Grantee that the Grantee
does not accept the terms of this Agreement, the Grantee shall be deemed to have
accepted, and be bound by, the terms of this Agreement.
 

 
5

--------------------------------------------------------------------------------

 

ELECTION
 


 
As permitted under Section 83(b) of the Internal Revenue Code of 1986, as
amended, I intend to make the following irrevocable election:
 
________
I DO intend to make the election permitted under Section 83(b) of the Internal
Revenue Code of 1986, as amended, to be taxed immediately on the award of
Restricted Stock in the year _________.  I understand that the consequences and
procedures for making this election are summarized in the information I received
about restricted stock grants.

 
________
I DO NOT intend to make the election permitted under Section 83(b) of the
Internal Revenue Code of 1986, as amended, and will be taxed on parts of the
award of Restricted Stock in the year or years in which the restrictions lapse.

 
GRANTEE:
_________________________________

 
Name


SS #: _________________________


 
6



--------------------------------------------------------------------------------
